Per Curiam.

We see no solid objection to allowing a second commission. The examination of witnesses in the Court of Chancery is private ; and the proceedings in that court in *273relation to the manner of taking testimony, is so different from that of courts of law, that the reasons on which the practice in Chancery is founded, do not apply here. Suppose a witness has not answered some of the interrogatories, or has answered them in an obscure and unintelligible manner, it may be essential to the purposes of justice, to direct a second examination. If the witness himself should come to this country before the trial, the Court could not refuse to permit his examination, although his deposition had been taken in the cause.
Rule granted.